AFFIRM; Opinion Filed June 27, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00417-CV

    MINSK FINANCE, LLC, GP ACQUISITIONS, LLC, AND TRAVIS
                      KASPER, Appellants
                             V.
                    TANDEM, INC., Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-08833

                        MEMORANDUM OPINION
               Before Justices Schenck, Molberg, and Pedersen, III
                           Opinion by Justice Schenck
      Minsk Finance, LLP, GP Acquisitions, LLC, and Travis Kasper appeal the

trial court’s judgment in favor of Tandem, Inc. In two issues, appellants argue the

trial court committed reversible error in signing a nunc pro tunc judgment and in not

providing appellants with notice of the hearing that preceded it. In a third issue,

appellants challenge the evidence to support the judgment. We affirm. Because all

issues are settled in law, we issue this memorandum opinion. TEX. R. APP. P. 47.4.
                                             BACKGROUND

        In June of 2019, Tandem filed suit against appellants, asserting claims for

breach of contract, promissory estoppel, fraud, fraudulent inducement, fraud by

misrepresentation in a real estate transaction, and declaratory relief. After appellants

answered with a general denial, Tandem filed a motion for summary judgment on

all of its causes of action against appellants, which was granted on September 1,

2020.1

        On January 7, 2021, Tandem filed a motion for judgment nunc pro tunc asking

the trial court to sign a judgment that enumerated the amounts of damages, attorney’s

fees, costs, and interest awarded to Tandem, which the September 1, 2020 summary

judgment order did not do.2 The following day, the trial court signed an order titled

“Order on Plaintiff’s Motion for Summary Judgment,” in which the trial court

granted Tandem’s earlier motion for partial summary judgment and awarded specific

amounts of damages, attorney’s fees, court costs and expenses, and interest, as well

as declaratory relief to Tandem. Subsequently, appellants filed motions for new




    1
      That initial summary judgment was interlocutory. Tandem pursued additional claims against another
party. It non-suited those claims on October 20, 2020.
    2
       In that motion Tandem averred it “specified the relief it seeks, including the amount of attorneys’ fees
it is owed and the declaratory relief sought, in its Motion for Summary Judgment and the affidavits of Dawn
Rickabaugh and Daniel McCabe attached thereto.”
                                                     –2–
trial, which the trial court did not grant.3 On June 4, 2021, appellants filed this

restricted appeal.

                                             DISCUSSION

        In their first issue, appellants argue the trial court committed reversible error

by granting Tandem’s motion for judgment nunc pro tunc because the order

corrected a judicial error instead of a clerical error. According to appellants,

Tandem’s January 7, 2021 motion was an untimely attempt to modify the September

1, 2020 order, which became final when Tandem non-suited the remaining defendant

on October 20, 2020. See TEX. R. CIV. P. 329b (deadline for filing motion to modify

judgment is thirty days).

        Only a judgment that disposes of all parties and all claims is final. Lehmann

v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001). To dispose of a claim, a

judgment must be sufficiently certain so that it can be enforced by writ of execution.

Ziemian v. TX Arlington Oaks Apartments, Ltd., 233 S.W.3d 548, 553 (Tex. App.—

Dallas 2007, pet. stricken). Ministerial officers must be able to carry the judgment

into execution without ascertainment of additional facts. Id. A judgment awarding

an unascertainable amount cannot be final. Id.




    3
     Tandem includes as an appendix an order it claims is the trial court’s order denying appellants’ post-
judgment motions. That order does not appear in the clerk’s record or in the docket sheet filed with this
Court. In any event, regardless of whether the trial court denied the motions, the result remains the same.
See TEX. R. CIV. P. 329b(e).
                                                   –3–
      Here, the September 1, 2020 order granted Tandem’s motion for partial

summary judgment, but it did not order that Tandem recover any amounts of

damages or attorney’s fees or costs or interest, nor did it specify any declaratory

relief, although the motion requested declaratory relief. Additionally, Tandem

indicated that because the September 1, 2020 order did not specify the amounts of

relief granted, it was unable to abstract its judgment. Thus, we conclude no final

judgment had been entered at the time Tandem filed its motion for judgment nunc

pro tunc.

      Although the motion is titled as a “Motion for Judgment Nunc Pro Tunc under

Texas Rule of Civil Procedure 316,” we look to the substance of a motion to

determine the relief sought, not merely to its title. See In re Estate of Hutchins, 391

S.W.3d 578, 585 (Tex. App.—Dallas 2012, no pet.). Because no final judgment had

been entered at the time Tandem filed its January 7, 2021 motion, because that

motion sought a judgment with an ascertainable amount, and because the amounts

of damages and other relief awarded were supported by evidentiary exhibits to the

motion for summary judgment, we construe the substance of the motion to be to

enter judgment per rule 305 of the rules of civil procedure. See TEX. R. CIV. P. 305;

see also id. Further, the January 8, 2021 order includes a paragraph not in the earlier

September 1, 2020 order, which states as follows:

      This Order disposes of all parties and all claims and is final and
      appealable. This judgment shall operate as a conveyance to the parties
      so named of the real property described herein and title to such real

                                         –4–
      property passes as ordered herein, without the necessity of any further
      action by the party being divested of title. This judgment shall serve as
      a muniment of title to transfer ownership of all property awarded to
      either party.

Accordingly, we conclude the January 8, 2021 order is the final judgment, and we

overrule appellants’ first issue.

      Having concluded the January 8, 2021 order was the final judgment, we

address Tandem’s arguments that this Court lacks jurisdiction to consider this

restricted appeal. To invoke this Court’s jurisdiction with a restricted appeal, the

filing party must show that the party:

      (1) filed notice of the restricted appeal within six months after the
      judgment was signed;

      (2) was a party to the underlying lawsuit; [and]

      (3) did not participate in the hearing that resulted in the judgment
      complained of, and did not timely file any post-judgment motions or
      requests for findings of fact and conclusions of law.

See Ex parte E.H., 602 S.W.3d 486, 495 (Tex. 2020). According to Tandem, the

court’s January 8, 2021 order corrected a clerical error and did not substantively alter

any relief already granted. As noted, we disagree and instead hold that appellants

filed their appeal within six months of the judgment. See id.

      Tandem further argues that appellants filed post-judgment motions, thus

precluding them from filing a restricted appeal. Although appellants filed post-

judgment motions on February 11, 2021, and June 4, 2021, neither of these motions

were timely. See TEX. R. CIV. P. 329b(a) (motion for new trial must be filed within


                                          –5–
thirty days after judgment or other order complained of is signed); see also Ex parte

E.H., 602 S.W.3d at 495 (only those parties who participated with timely post-

judgment motions precluded from restricted appeals). Accordingly, we conclude we

have jurisdiction over this restricted appeal.

      In their second issue, appellants urge that the trial court erred by not providing

appellants with notice of the hearing in person or by submission on Tandem’s motion

for judgment nunc pro tunc.

      Rule 316 of the Texas Rules of Civil Procedure provides:

      Clerical mistakes in the record of any judgment may be corrected by
      the judge in open court according to the truth or justice of the case after
      notice of the motion therefor has been given to the parties interested in
      such judgment, as provided in Rule 21a, and thereafter the execution
      shall conform to the judgment as amended.

TEX. R. CIV. P. 316. The rules of civil procedure require the same notice for motions

for judgment as motions for judgments nunc pro tunc. Compare TEX. R. CIV. P. 305

with TEX. R. CIV. P. 316.

      Here, the record reflects Tandem filed its motion on January 7, 2021, and the

certificate of service avers that Tandem electronically served appellants with notice

of the motion and unsigned judgment nunc pro tunc. A certificate or affidavit of

service is prima facie evidence that service took place. See Strobel v. Marlow, 341

S.W.3d 470, 476 (Tex. App.—Dallas 2011, no pet.). Moreover, there is no proof in

the record of non-receipt to rebut the presumption that service took place. Cf. id.

Accordingly, we overrule this issue.

                                         –6–
        In their third issue, appellants challenge the evidence to support a judgment

in favor of Tandem. As alleged by Tandem in its petition, it entered into partial

purchase agreements for several properties with appellants pursuant to which

appellant Minsk assigned notes and deeds of trusts to Tandem, Tandem purchased

of a number of the remaining payments owed by the mortgagors, and Minsk

guaranteed the remaining payments. Appellants argue the agreements required

Tandem to notify them of any defaults so that appellants would cure the default and

the record contains insufficient evidence of any notices of default, statements, or

other proof of default on the properties.

        Tandem responds that it pleaded all conditions precedent had been met,

appellants did not specifically deny that pleading such that Tandem was not required

to offer proof of same, and that even assuming Tandem were required to do so, the

record contains an uncontroverted affidavit that Tandem fully performed its

obligations under the agreements. We agree with Tandem.

        Appellants failed to specifically deny that Tandem had failed to meet any

conditions precedent, including that Tandem failed to notify appellants of any

mortgagor’s default in payment, as required by rule 54 of the Texas Rules of Civil

Procedure.4 Absent a specific denial, Tandem was relieved of the burden of proving


    4
      “In pleading the performance or occurrence of conditions precedent, it shall be sufficient to aver
generally that all conditions precedent have been performed or have occurred.” TEX. R. CIV. P. 54. “When
such performances or occurrences have been so plead, the party so pleading same shall be required to prove
only such of them as are specifically denied by the opposite party.” Id. (emphasis added).


                                                  –7–
that condition precedent had been met. See Cmty. Bank & Tr., S.S.B. v. Fleck, 107

S.W.3d 541, 542 (Tex. 2002) (per curiam) (affirming summary judgment where

movant pleaded all conditions precedent were met, non-movant failed to specifically

deny that allegation, but attempted to argue no evidence of condition precedent had

been offered by movant). Accordingly, we overrule appellants’ third issue.

                                  CONCLUSION

      We affirm.




                                          /David J. Schenck/
                                          DAVID J. SCHENCK
                                          JUSTICE



210417F.P05




                                       –8–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

MINSK FINANCE, LLC, GP                         On Appeal from the 44th Judicial
ACQUISITIONS, LLC, AND                         District Court, Dallas County, Texas
TRAVIS KASPER, Appellants                      Trial Court Cause No. DC-19-08833.
                                               Opinion delivered by Justice
No. 05-21-00417-CV           V.                Schenck. Justices Molberg and
                                               Pedersen, III participating.
TANDEM, INC., Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellee TANDEM, INC. recover its costs of this
appeal from appellants MINSK FINANCE, LLC, GP ACQUISITIONS, LLC,
AND TRAVIS KASPER.


Judgment entered this 27th day of June 2022.




                                         –9–